Graham, J.
(dissenting). I am of the opinion that the judge’s action of obtaining copies of prior affidavits filed by the plaintiff was proper and appropriate, but I conclude that her reliance on off-the-record layered hearsay provided by probation department personnel, at her direction, constitutes an improper departure from settled standards for conducting a G. L. c. 209A hearing. Moreover, I conclude that the defendant did not waive his objection to the improper proceedings. Therefore, I respectfully dissent.
The facts alleged by the plaintiff’s affidavit that related to the precipitating event are not disputed.1 At the hearing on the plaintiff’s request for an extension of the c. 209A order, the plaintiff claimed that in 2007 the defendant threatened her in *65her home by placing a gun to her head. The defendant vigorously denied the allegation. Moreover, defense counsel informed the judge that the Boston police internal affairs department investigated that charge and then cleared the defendant of the allegation.
After hearing from the plaintiff and defense counsel, the judge informed the parties that she would obtain copies of affidavits the plaintiff had filed in support of prior restraining orders sought by the plaintiff, and that she would direct a probation officer to “call internal affairs.” The plaintiff urged the judge to call Boston police Sergeant Craven to verify her claims.2 In response to the plaintiff’s request, the judge stated that she would have the probation department call Boston police district C-ll regarding the claim that the defendant put a gun to the plaintiff’s head. Thereafter, at the judge’s direction, a member of the probation department called and spoke to Sergeant Craven at district C-ll about the alleged gun incident. The judge then called a recess.
At 3:00 p.m., the judge resumed the hearing. She noted, “Probation placed a call to [district] C-ll. They report no incidents at [the plaintiff’s] home in ’07” (emphasis added). Moreover, she informed the parties that a member of the probation department had spoken with Sergeant Craven, and noted that Sergeant Craven had no report of any claim by the plaintiff that the defendant threatened her with a gun. Nonetheless, the judge stated that she intended to extend the restraining order for one year. Defense counsel immediately objected on the ground that the order was not based on a showing of a reasonable fear of imminent serious physical harm. The judge responded, “Counsel, I’m looking at what’s on the affidavit. And I am considering what Sergeant Craven has reported to probation. All right? . . . You have a right to disagree, and you’re free to do so.” (Emphasis supplied.)
Defense counsel objected to the judge’s ruling and argued, essentially, that the record evidence at the hearing was insufficient to support an extension of the ex parte order. On this record, I am persuaded that the defendant was deprived of his right to a fair hearing because the judge issued her order based, *66in part, on undisclosed and unrecorded hearsay elicited from Sergeant Craven by a member of the probation department.
In seeking extension of a c. 209A order, “[t]he plaintiff must make the case for the awarding of relief,” Frizado v. Frizado, 420 Mass. 592, 596 (1995), and the judge may not relieve the plaintiff of this obligation. See Banna v. Banna, 78 Mass. App. Ct. 34, 35-36 (2010). At the same time in some circumstances, the judge may hear testimony that would ordinarily be considered hearsay provided it bears sufficient “indicia of reliability.” Brantley v. Hampden Div. of the Probate & Family Ct. Dept., 457 Mass. 172, 185 (2010), quoting from Covell v. Department of Social Servs., 439 Mass. 766, 786 (2003). Nevertheless, there must be “fairness in what evidence is admitted and relied on,” Frizado v. Frizado, supra at 598.
Here, the judge solicited and relied, improperly, on unreported hearsay to credit the plaintiff’s allegations. Moreover, the plaintiff’s major allegation of abuse by the defendant had proven to be false.
I would vacate the judgment and remand the case for a new hearing before a different judge.

The plaintiff got into an argument with the eldest son, age fifteen or sixteen at the time, about obeying her rules. The son pushed her, she slapped him, and the son called the defendant. The defendant called the local police, and for the duration of their time at the plaintiff’s home, he sat in uniform in his police cruiser at the end of the plaintiff’s street. When the police officers left the home, the defendant asked them why they had not arrested the plaintiff. The officers informed the defendant that they determined the incident was a minor dispute.


“Sergeant Craven, you could give her a call. I believe she was the person that took the gun away from him.”